Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 06/15/2021.  
The drawings filed on 06/15/2021 are objected.
Claims 1-20 are pending and have been examined.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being
anticipated by Zimmanck et al. (US 2016/0241032 A1), hereinafter “Zimmanck”.
 
In re to claim 8,  Zimmanck disclose apparatus for autonomous rapid shut-down of a power conditioner (i.e. 102, fig. 1, see par. [0016]), comprising: a power conditioner controller (i.e. 116, fig. 3, see par. [0054]), comprising at least one processor (i.e. CPU 402 may comprise one or the algorithm could be applied to the active output current, the reactive output current or some combination of the two combination of the two (i.e. see para. [0029]), (ii) determining whether the amount of active and reactive current satisfies an open circuit threshold (i.e. see par. [0032}, and (iii) initiating, when the amount of active and reactive current satisfies the open circuit threshold, deactivation of the power conditioner (i.e. those power conditioners 102 will naturally fall beneath their standby thresholds, their outputs will all de-energize or deactivate, see par. [0032]).  
In re to claims 9 & 10, Zimmanck disclose the apparatus (i.e. 102, fig. 1, see par. [0016]) of claim 8, wherein the deactivation is initiated following a delay period; wherein the length of the delay period is randomized (i.e. deactivation is done at different time, see par. [0035]).  

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claims, but would 
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein initiating the deactivation requires that the amount of active and reactive current satisfies the open circuit threshold throughout the delay period”.
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the amount of active and reactive current satisfies the open circuit threshold when the amount of active and reactive current is outside of the region of expected operation”.
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the amount of active and reactive current is expressed as a phasor when determining whether the amount of active and reactive current satisfies the open circuit threshold”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 13, claim 13 depends on claim 12 and thus is also objected for the same reasons provided above.    
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “determining whether the amount of active and reactive current satisfies an open circuit threshold; and initiating, when the amount of active and reactive current satisfies the open circuit threshold, deactivation of the power conditioner”.
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the method comprising: determining an amount of active and reactive current generated by a power conditioner; determining whether the amount of active and reactive current satisfies an open circuit threshold; and initiating, when the amount of active and reactive current satisfies the open circuit threshold, deactivation of the power conditioner”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.     
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839